DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
     The amendments to the abstract of the disclosure in the preliminary amendment filed 4/21/2020 are acknowledged and accepted.
     The amendments to Claims 1-13 in the preliminary amendment filed 4/21/2020 are acknowledged and accepted.
     The addition of Claims 14-20 in the preliminary amendment filed 4/21/2020 is acknowledged and accepted.

Drawings
     The originally filed drawings were received on 6/10/19.  These drawings are objected to for the following reason(s) as set forth below.
     Figures 1-2, 6-7 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the 

Specification
     Applicant is reminded of the proper language and format for an abstract of the disclosure.
     The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
     The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
     The abstract of the disclosure is objected to because of the following informalities:
Abstract, line 3- ‘comprises’ should read ‘includes’.  
Correction is required.  See MPEP § 608.01(b).
     The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  Examples of such errors are set forth below.
     The disclosure is objected to because of the following informalities: 
SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Objections
     Claims 1-20 are objected to because of the following informalities:  
Claim 1 includes the abbreviation “QD” in line 4.  The full, unabbreviated word or phrase must be included the first time an abbreviation is used.  
Claim 1 recites the limitation "the optical path" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the chromatic dispersion" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the design requirements" in line 12.  There is insufficient antecedent basis for this limitation in the claim.

Claims 2-20 are dependent on Claim 1, and hence inherit the deficiencies of Claim 1.
Claim 2 recites the limitation "the in-focus multi-plane (more than 3) images" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 3, the phrases in parentheses, i.e. ‘digitised’ and ‘analogue’, render the claim problematic because it is not certain whether the limitation(s) in parentheses are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 6 recites the limitation "the design" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the refractive index" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the grism substrate" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the design" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the refractive index" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the grism substrate" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the design" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation "the grism substrate" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the design" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the refractive index" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the grism substrate" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the refractive indices" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the grism components" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 16, the phrases in parentheses, i.e. ‘digitised’ and ‘analogue’, render the claim problematic because it is not certain whether the limitation(s) in parentheses are part of the claimed invention.  See MPEP § 2173.05(d).  
Appropriate correction is required.

Allowable Subject Matter
     Claim 1 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.
     Claims 2-20 would be allowable if rewritten to overcome the objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication US 2015/0036068 A1 to Fattal et al.
U.S. Patent Application Publication US 2019/0018186 A1 to Fattal.
U.S. Patent Application Publication US 2018/0216997 A1 to Yokino et al.
U.S. Patent No. 6464357 to Otten, III et al.
     This application is in condition for allowance except for the following formal matters: 
See Section 6 above regarding informalities with the drawings.
See Sections 8, 10 above regarding informalities with the specification.
See Section 11 above regarding informalities with the claims.
     Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
     A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315.  The examiner can normally be reached on M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
3/17/2021